Case 0:20-mj-06484-PMH Document 19 Entered on FLSD Docket 10/15/2020 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-MJ-6484-HUNT

  UNITED STATES OF AMERICA,

  v.

  ANDRES FELIPE ALZATE BUSTAMANTE,

                    Defendant.
  ______________________________/

                                       DETENTION ORDER

         THIS MATTER came before the Court upon the Government’s motion to detain the

  Defendant, Andres Felipe Alzate Bustamante, prior to trial and until the conclusion thereof. On

  October 13, 2020, I conducted a hearing wherein I received evidence and heard arguments of

  counsel. I also considered memoranda submitted by the Defendant (DE 16) and the Government

  (DE 17) in support of their respective positions. Having considered that evidence and those

  arguments, as well as the statutory factors in 18 U.S.C. §3142(g), I hereby GRANT the

  Government’s motion and order Defendant Andres Felipe Alzate Bustamante detained prior to

  trial, for the reasons stated on the record at the hearing and as further discussed below in

  accordance with the provisions of 18 U.S.C. § 3142(i).

  A.     INTRODUCTION

         The Defendant is charged by Criminal Complaint with conspiracy to possess with intent to

  distribute five kilograms or more of cocaine and attempt to possess with intent to distribute five

  kilograms or more of cocaine, in violation of Title 21, United States Code, Sections 846 and

  841(a)(1) and (b)(1)(A). The United States sought detention on the bases of risk of non-appearance

  and danger to the community. On October 13, 2020, I held a hearing to determine whether any


                                                  1
Case 0:20-mj-06484-PMH Document 19 Entered on FLSD Docket 10/15/2020 Page 2 of 14




  condition or combination of conditions of release will reasonably assure the appearance of the

  Defendant as required and the safety of any person and the community. 18 U.S.C. § 3142(f). In

  order to detain a defendant pending trial, the Government must establish by preponderance of the

  evidence that no condition or combination of conditions will reasonably assure the Defendant’s

  appearance as required. United States v. Medina, 775 F.2d 1398, 1402 (11th Cir. 1985). The

  Government must establish by clear and convincing evidence that no condition or combination of

  conditions will reasonably assure the safety of any individual or the safety of the community. 18

  U.S.C. § 3142(f)(2). Based upon the evidence presented,1 specifically the allegations in the

  Criminal Complaint, which went essentially unchallenged, I find probable cause that the

  Defendant committed an offense for which a maximum term of imprisonment of ten years or more

  is prescribed in the Controlled Substances Act (21 U.S.C. 801 et seq.). This finding gives rise to

  a rebuttable presumption that no condition or combination of conditions of release will reasonably

  assure the appearance of the Defendant as required and the safety of the community. 18 U.S.C. §

  3142(e)(3)(A). Assuming, arguendo, that a defendant comes forward with sufficient evidence to

  rebut the statutory presumption, the presumption “remains in the case as an evidentiary finding

  militating against release, to be weigh[ed] along with other evidence.”           United States v.

  Quartermaine, 913 F.2d 910, 916 (11th Cir. 1990); United States v. King, 849 F.2d 485, 488 (11th

  Cir. 1988). Despite the presumption, however, the burden of persuasion is upon the Government

  to establish by clear and convincing evidence that the defendant poses a danger to the community,

  18 U.S.C. § 3142(f), and/or to establish by a preponderance of the evidence that he poses a risk of

  flight. Quartermaine, 913 F.2d at 917. In determining whether the Government has met its burden




  1
      At the hearing on October 13, 2020, the Defendant stipulated to a finding of probable cause.
                                                    2
Case 0:20-mj-06484-PMH Document 19 Entered on FLSD Docket 10/15/2020 Page 3 of 14




  by the requisite standard of proof, this Court must take into account the factors enumerated in 18

  U.S.C. § 3142(g).

  B.     FINDINGS OF FACT

         The evidence adduced at the pretrial detention hearing consisted of the information

  contained in the Pretrial Services Report, the Criminal Complaint [DE 1], a proffer of additional

  facts contained by the Government (summarized in its memorandum, DE 17), the testimony of

  DEA Task Force Officer (TFO) Joshua Passman, testimony from the Defendant’s sister, Angela

  Bustamante, and a proffer from defense counsel of testimony by the Defendant’s mother, Olga

  Beasley.2 I considered all of this evidence in making my findings.

         1. Government’s Complaint

         I take judicial notice of the Criminal Complaint [DE 1], which was adopted by TFO

  Passman as his direct testimony. The Defendant did not challenge the facts in the Complaint on

  cross-examination. As described in the Complaint (supplemented by additional details proffered

  by the Government and adopted by TFO Passman):

         In or around September 2020, a cooperating individual (“CI-1”) advised that he/she had a

  contact in Tampa, Florida – later identified as the Defendant – who was interested in purchasing

  multi-kilogram quantities of cocaine. On or about September 15, 2020, the Defendant met with

  CI-1 at the Hard Rock Hotel in Hollywood, Florida. During this meeting, which was audio

  recorded, CI-1 purported to have connections with individuals involved in the importation of

  multi-kilogram quantities of cocaine from The Bahamas to the South Florida. During the meeting,




  2
    Ms. Beasley did not actually testify because of the unavailability of a Spanish-language
  interpreter. Because the relevant portions of Ms. Beasley’s testimony, concerning the equity in
  her home, were uncontroverted, I accepted a proffer of her testimony.
                                                  3
Case 0:20-mj-06484-PMH Document 19 Entered on FLSD Docket 10/15/2020 Page 4 of 14




  CI-1 introduced two individuals to the Defendant: another cooperating individual (“CI-2”) and a

  confidential source (“CS”). CI-2 and the CS posed as the boat captains who would be transporting

  the cocaine from The Bahamas to South Florida. CI-2 and the CS advised the Defendant that if he

  (the Defendant) was willing to invest money in the load prior to them traveling to The Bahamas,

  they would provide him with cocaine at a price of $16,000.00 per kilogram plus an additional

  $4,000.00 per kilogram for transport. CI-1 told the Defendant that he (CI-1) would contact the

  Defendant once CI-2 and the CS were ready to make the trip. Initially, the Defendant expressed

  interest in investing $100,000 for 5 kilograms of cocaine.

         In the days following the meeting, the Defendant and CI-1 communicated via Telegram,

  which is an encrypted messaging application. On or about September 21, 2020, the Defendant and

  CI-1 exchanged communications that included a code word confirming the previously agreed-

  upon amount of five kilograms and the Defendant seeking information to allow him to “plan the

  next couple of days” because he had “people waiting.” In a subsequent conversation on September

  27, 2020, the Defendant confirmed that he had “people waiting” and indicated that “a lot of my

  people like to cook the meant,” which TFO Passman interpreted as a reference to cooking powder

  cocaine into crack.

         On or about September 28, 2020, CI-1 directed the Defendant to meet with him/her on the

  following day outside of a mall. On September CI-1 picked up the Defendant, who was carrying

  a black duffel bag with white lettering as well as a small fanny pack. Upon entering CI-1’s vehicle,

  the Defendant advised CI-1 that he was in possession of the $100,000.00. CI-1 called CI-2 and an

  undercover detective (“UC”) who were waiting at a nearby location to come over to the vehicle to

  participate in the meeting. CI-2 and the UC entered the vehicle, and sat in the back seat while the

  Defendant sat in the front passenger seat. During the meeting, the Defendant made statements
                                                   4
Case 0:20-mj-06484-PMH Document 19 Entered on FLSD Docket 10/15/2020 Page 5 of 14




  suggesting that he had thought he would be taking possession of the cocaine that day and that he

  planned on selling the cocaine for $35,000-$45,000 per kilogram. During the meeting, the

  Defendant made several phone calls to someone that the Defendant referred to as an “investor”

  while discussing the logistics of the pending deal. The Defendant told CI-1 that there were other

  people3 who had additional money with them to purchase additional kilograms of cocaine;

  however, they did not feel comfortable leaving it with CI-1. CI-2 advised the Defendant that the

  additional money had to provided up front prior to the purported trip or the cost of additional

  kilograms of cocaine would be higher. The Defendant then proceeded to remove approximately

  $100,000 from the duffel bag and hand it to CI-2. The Defendant kept the duffel bag with him

  because it contained additional money within it, which law enforcement suspected belonged to the

  unidentified individuals the Defendant called during the meeting. While these discussions were

  taking place, the Defendant asked CI-2 and the UC if there was a smaller bag in the backseat. The

  UC noticed CI-2 was sitting on a black fanny pack which the UC retrieved. Upon picking up the

  bag, the UC was able to feel what the UC identified as a midsize semiautomatic handgun. As the

  UC handed the bag to the Defendant, the UC asked, “Oh, you got your heater in there?” The use

  of the word “heater” was in reference to the firearm. The Defendant answered in the affirmative.

  The UC proceeded to hand the bag to the Defendant. This meeting was audio/video recorded.

  Following the meeting, law enforcement took custody of the currency which was placed into

  evidence. After the meeting, law enforcement conducted surveillance on the Defendant after he

  departed the meeting. Law enforcement observed the Defendant meet with two males inside of the




  3
    The Complaint refers to these others as “co-conspirators.” Without making any legal
  conclusions as to criminal liability, I infer from the Complaint that the Defendant at least had a
  relationship with these individuals and was potentially working in conjunction with them.
                                                   5
Case 0:20-mj-06484-PMH Document 19 Entered on FLSD Docket 10/15/2020 Page 6 of 14




  mall before following them to a Honda Accord, white in color, bearing Florida tag HVKQ91. All

  three subjects entered the vehicle and departed the location at which time surveillance was

  terminated. A check of the vehicles tag showed the vehicle was registered to D.G.

         On or about September 29, 2020, after law enforcement had terminated their surveillance,

  the Defendant advised CI-1 that he would be staying at the Hard Rock Hotel in Hollywood, Florida,

  to await the arrival of the cocaine. Later in the evening, CI-1 met with the Defendant at the hotel

  at which time the Defendant stated that he would have more money on the following day in order

  to purchase an additional 5 kilograms of cocaine.

         On or about September 30, 2020, CI-1 advised the Defendant that the load had arrived. CI-

  1 subsequently drove to the Hard Rock Hotel in Hollywood, Florida, and picked up the Defendant.

  Afterwards, CI-1 drove the Defendant to the designated meeting location in a parking lot. Upon

  arriving at the meeting location, CI-1 exited the vehicle and met with CI-2 and the UC, both of

  whom were waiting in a nearby vehicle. CI-1 retrieved a backpack containing sham kilograms of

  cocaine. CI-1 proceeded to carry the backpack back to CI-1’s vehicle, where the Defendant was

  waiting. CI-1 provided the backpack to the Defendant. While the Defendant opened one of the

  bags, CI-1 walked back to the UC’s vehicle. At that time, law enforcement converged on CI-1’s

  vehicle and took the Defendant into custody. Agents subsequently located the Honda Accord,

  white in color, bearing Florida tag HVKQ91 in the valet area of the Hard Rock Hotel. At that time,

  law enforcement located D.G. and a third subject (“R.K.”), both of whom were with the Defendant

  on the previous day. At the time, R.K. was carrying a duffel bag similar in appearance to the one

  that Alzate Bustamante used to transport the $100,000.00 to CI-1, CI-2, and the UC during the

  September 29, 2020, meeting.

         TFO Passman spoke to the Defendant in an attempt to gain the Defendant’s cooperation.
                                                  6
Case 0:20-mj-06484-PMH Document 19 Entered on FLSD Docket 10/15/2020 Page 7 of 14




  The Defendant indicated a willingness to cooperate. While speaking with the Defendant, TFO

  Passman observed multiple text messages and missed calls from a contact on the locked screen of

  the Defendant’s phone. One such message read “Yo everything good?” TFO Passman asked the

  Defendant if he needed to speak with the individual in question in order to preserve his ability to

  proactively cooperate with law enforcement. The Defendant answered in the affirmative. While

  on the call, the Defendant alerted the contact – later identified as D.G. – to his arrest, prompting

  TFO Passman to take the phone away from the Defendant.

         A short time after the Defendant had made the call to D.G., law enforcement observed D.G.

  enter the white Honda Accord and depart from the hotel. R.K. remained at the hotel. A detective

  with the Broward Sheriff’s Office followed D.G. out of the parking lot and north on Interstate 441.

  The detective observed D.G. make a lane change into the left turning lane without signaling,

  causing other motorists to brake in order to avoid a collision. At this time, the detective conducted

  a traffic stop on D.G.’s vehicle. Upon making contact, D.G. advised the detective that there was a

  gun in the trunk of the vehicle. D.G. gave consent for a search of the vehicle. Law enforcement

  ultimately located a black fanny pack in the trunk of the vehicle containing a loaded .45 caliber

  handgun. The fanny pack was similar in appearance to the one that the Defendant had in his

  possession during the September 29, 2020, meeting. Law enforcement seized the firearm.

         Law enforcement also approached R.K., who was in possession of a black duffle bag

  similar to the one the Defendant had possessed the previous day. Law enforcement seized the

  duffle bag and found that it contained approximately $150,000.

         2. Additional Facts Proffered by the Government

         As discussed below, the Defendant had told Pretrial Services that he had formerly operated

  a real estate investing business named Standard Investments, LLC. The Government proffered
                                                   7
Case 0:20-mj-06484-PMH Document 19 Entered on FLSD Docket 10/15/2020 Page 8 of 14




  (and TFO Passman adopted) that bank records show Standard Investments, LLC’s bank account

  receiving a deposit of approximately $51,000 in July 2019, approximately $50,000 of which was

  withdrawn two days later. The account received a deposit of approximately $60,000 in January

  2020, and withdrawals of approximately $31,000 and $26,000 were made in March and April

  2020, respectively. The 2020 activity contradicts the Defendant’s statement to Pretrial Services

  that the business had not operated for the past year. These deposits were made by check, not cash,

  at least one of which, TFO Passman believed, was from a pressure washing company.4

         According to the Government, Customs and Border Protection records show that the

  Defendant travelled to Colombia in both 2019 and 2020 and made an entry into the United States

  through San Ysidro (San Diego) California in 2018 without a corresponding record of exit. TFO

  Passman did not know the purpose for any of these trips.

         3. Pretrial Services Report

         The Pretrial Services Report noted that the Defendant is 27 years old. He was born in

  Colombia but immigrated to the United States at age 7 and is now a naturalized United States

  citizen. He reported travel to Europe in 2018 and Colombia in 2020, but did not report the 2019

  trip to Colombia identified by the Government. He resides in Tampa, Florida, with his mother,

  younger brother, and fiancée. He previously operated the aforementioned, reportedly defunct, real

  estate investment business and an auto parts business, and he has recently started a job at as an IT

  assistant. His only criminal history is a DUI from five years ago, and he has no history of mental

  or physical health problems.


  4
    TFO Passman averred that the owner of the pressure washing company was believed to be
  involved in criminal activity. However, he could not remember the name of the individual and
  could provide no further information about any alleged criminal activity. Therefore, I do not
  credit, and do not rely upon, the suggestion that the owner of the pressure washing company is
  suspected of illegal conduct.
                                                   8
Case 0:20-mj-06484-PMH Document 19 Entered on FLSD Docket 10/15/2020 Page 9 of 14




          4. Defendant’s Family

          Defendant’s sister, Angela Bustamante, has resided in Tampa for more than 20 years. She

  and her husband own a home, where they live with their two children, that has approximately

  $140,000 in equity. Ms. Bustamante and her husband are willing to co-sign a bond with their

  home as collateral, and she expressed confidence that the Defendant would abide by conditions of

  bond set by the Court. She further testified that her understanding was that the Defendant’s 2020

  trip to Colombia was a vacation to celebrate Valentine’s Day and the birthday of the Defendant’s

  girlfriend (who is also from Colombia). She testified that the Defendant does not have close family

  remaining in Colombia and took the trip in part because he had not had opportunities to explore

  Colombia. Ms. Bustamante also testified that the Defendant’s 2018 trip to Europe was a last-

  minute trip with the Defendant’s then-girlfriend, which was paid for by that girlfriend’s aunt.

  Regarding the Defendant’s employment, Ms. Bustamante testified that she had spoken with the

  supervisor at the Defendant’s new job, who assured her that the Defendant could continue working

  there if released.

          Ms. Bustamante admitted that she was unaware of any of the activities described in the

  Complaint, including any trips by her brother to south Florida. She admitted that, while they are

  close, they have not seen each other in the past month and their contact has been less frequent

  during the COVID-19 pandemic. Ms. Bustamante also testified that her mother has a real estate

  investment company of her own, separate from the Defendant’s, through which her mother owns

  several rental properties.

          Defense counsel proffered, without opposition, that the Defendant’s mother owns her

  residence, which has between $90,000-$190,000 worth of equity. The Defendant’s mother would

  also be willing to put this home forth as collateral for a bond.


                                                    9
Case 0:20-mj-06484-PMH Document 19 Entered on FLSD Docket 10/15/2020 Page 10 of 14




   C.     STATEMENT OF REASONS FOR DETENTION

          Title 18, United States Code, Sections 3142(g) requires the Court to consider the nature

   and circumstances of the offense, the weight of the evidence against Defendant, the history and

   characteristics of the Defendant, and the nature and seriousness of any danger to a person or to the

   community caused by the Defendant’s release. After considering those factors in detail as

   described below, and based upon the above findings of fact, the Court specifically finds by a

   preponderance of the evidence that no condition or combination of conditions of release will

   reasonably assure the Defendant’s appearance at trial. 18 U.S.C. § 3142(e).

          1. The nature and circumstances of the offense charged.

          The alleged offense is quite serious, involving the attempted purchase of approximately ten

   kilograms of cocaine. The fact that the transaction turned out to be a “sting” involving sham

   cocaine is of little significance, given the Defendant’s alleged willful participation. Significantly,

   the offense involved a substantial amount of money – approximately $100,000 in cash provided

   by the Defendant directly with an additional $150,000 in the custody of “investors” with whom he

   was apparently connected. The Defendant is alleged to have made statements indicating he

   planned on selling the cocaine for $35-45,000 per kilogram and sent text messages indicating that

   he had people waiting on the expected arrival of the cocaine. The significant amount of money

   involved, the Defendant’s stated intent to sell the cocaine for an amount consistent with the price

   of a cocaine in the area, and his apparent coordination with others belies defense counsel’s

   description of the Defendant’s conduct marking him as unsophisticated.

          There is evidence that the Defendant possessed a firearm at the first (though not the second)

   meeting with the CIs. Also, though, as defense counsel argued, the Defendant was arrested without

   incident, while purporting to cooperate with law enforcement, the Defendant notified one of his


                                                    10
Case 0:20-mj-06484-PMH Document 19 Entered on FLSD Docket 10/15/2020 Page 11 of 14




   apparent confederates of his arrest, giving that person an opportunity to flee.

          If convicted of the charged offenses, the Defendant would face a mandatory minimum

   sentence of 10 years’ imprisonment, with a maximum sentence of life.5 The Government also

   noted that, despite his relatively lack of criminal history, the Defendant would not be safety valve-

   eligible because of the apparent possession of a firearm at one of the recorded meetings.

          2. The weight of the evidence against Defendant.

          The weight of the evidence against the Defendant is strong. The evidence consists of audio

   and video recorded meetings and communications between the Defendant, the CIs, and the UC, as

   well as the approximately $100,000 in cash the Defendant delivered and the more than $150,000

   subsequently found with his associate.

          3. Defendant’s history, characteristics, and criminal history.

          Much of the Defendant’s background weighs in favor of his release. He has minimal,

   unrelated criminal history. He is a young man who has lived most of his life, including all of his

   adult life, in Tampa, resides with his mother, brother, and fiancée, and has his sister (who is

   obviously supportive of him) also living in the area. He is employed at a job to which he apparently

   can return.

          The Defendant does have some foreign ties, in that he was born in Colombia, still has a

   Colombian passport (per the Pretrial Services Report), and has traveled to that country twice in as

   many years. On the other hand, he is a naturalized United States citizen, and his sister insists that




   5
     During his testimony, TFO Passman indicated that the Defendant is also under investigation in
   another district for alleged money laundering. TFO Passman presented no further details of this
   investigation, and, therefore, I do not consider any such allegations in assessing the seriousness
   of the Defendant’s conduct. However, the fact that the Defendant is now aware that he could
   potentially face additional charges does influence the Court’s evaluation of the Defendant’s
   incentive to flee.
                                                    11
Case 0:20-mj-06484-PMH Document 19 Entered on FLSD Docket 10/15/2020 Page 12 of 14




   their family ties to Colombia are now minimal.

          What troubles the Court, however, are a series of actions and misrepresentations that

   undermine the Court’s faith in the Defendant’s character and willingness to abide by bond

   conditions. As described above, the Defendant apparently failed to disclose one of his trips to

   Colombia – in 2019 – to Pretrial Services. He similarly represented to Pretrial Services that his

   real estate investment business had not operated in a year, and yet $60,000 of unexplained money

   flowed through its account earlier this year. His apparent access to such a large quantity of money,

   in addition to the large quantities of cash that he apparently had access to as part of the alleged

   criminal conduct, clash with defense counsel’s attempt to portray the defendant as a man of

   “modest means.” Finally, there is the Defendant’s conduct in notifying his associate of his arrest

   while purporting to cooperate with law enforcement. To be clear, no defendant is under any

   obligation to cooperate with law enforcement and no defendant’s decision to refuse to cooperate

   against others should be counted against him for purposes of assessing his risk of flight. However,

   the fact that the Defendant began to cooperate with law enforcement and then used it as an

   opportunity to notify his associates does affect whether the Court can trust his promise to abide by

   conditions and colors what choices the Court can expect him to make while on bond. Any one of

   these three actions taken in isolation could be dismissed as either an innocent mistake or an error

   made in the heat of the moment. But taken together, their implication is more significant.

          4. The nature and seriousness of the danger to any person or the community that would
             be posed by Defendant’s release.

          The nature and seriousness of the danger posed by the Defendant should he be released

   comes from the risk that he could engage in narcotics trafficking activities similar to those alleged

   in the criminal complaint. The Defendant’s potential access to cash and relationships with others



                                                    12
Case 0:20-mj-06484-PMH Document 19 Entered on FLSD Docket 10/15/2020 Page 13 of 14




   involved in similar activity do create some risk in this regard. However, this is also a risk that

   could potentially be mitigated by conditions of release.

          5. Conclusion

          As described above, the nature and seriousness of the offense, the weight of the evidence,

   and some of the Defendant’s history and characteristics, weigh in favor of granting the

   Government’s motion for pretrial detention. There is also a presumption in this case that there are

   no conditions or combination of conditions that would reasonably assure the Defendant’s

   appearance or the safety of the community. The Defendant asserts that a bond which subjects his

   mother’s and sister’s homes to forfeiture, combined with location monitoring, would provide a

   sufficient incentive for the Defendant to abide by his conditions and to appear in court as necessary.

   However, while I find the Government has not met its higher burden of clear and convincing

   evidence to show that no conditions will assure the safety of the community, I do find that the

   Government has met its burden by a preponderance of evidence of showing that no combination

   of conditions -- including the Defendant’s proposed conditions -- are sufficient to assure his

   appearance. In reaching this conclusion, I am influenced by the fact that the Defendant faces a

   strong case which would subject him to at least a decade in prison, as well as the facts that the

   Defendant apparently had such quick access to large amounts of cash, and the several actions

   described above that undermine my faith in his willingness to abide by conditions of bond. While

   the Defendant may have rebutted the presumption by coming forward with evidence regarding his

   ties to the Tampa community and the testimony of his sister, the presumption still continues as




                                                    13
Case 0:20-mj-06484-PMH Document 19 Entered on FLSD Docket 10/15/2020 Page 14 of 14




   evidence weighing in favor of detention. Given all of the circumstances described above, I find

   that detention is warranted.

   D.     DISPOSITION

          Being fully advised, the Court hereby ORDERS that the Defendant, Andres Felipe Alzate

   Bustamante, be detained prior to trial and until the conclusion thereof.

          The Court further ORDERS:

          1.      That the Defendant be committed to the custody of the Attorney General for

   confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

   serving sentences or being held in custody pending appeal;

          2.      That the Defendant be afforded reasonable opportunity for private consultation with

   counsel; and

          3.      That, on order of a court of the United States or on request of an attorney for the

   Government, the person in charge of the corrections facility in which the defendant is confined

   deliver the Defendant to a United States marshal for the purpose of an appearance in connection

   with a court proceeding.

          DONE AND ORDERED at Fort Lauderdale, Florida this 15th day of October 2020.




   Copies to:

   Counsel of Record
   United States Marshal
   United States Pretrial Services




                                                   14
